DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                             Examiner Notes
2. 	The Applicant filed an Electronic Terminal Disclaimer, Patents number 10366248 and
9401893, on 12/9/2021, which was approved on 12/9/2021.

                                  Examiner’s Statement of Reasons for Allowance

3. 	Claims 1-5, 8-13, and 16-20 are allowable.
4. 	The following is an Examiner’s statement of reasons for allowance:
5. 	The present invention is directed to the metadata service system (MSS) is adapted to
maintain metadata of the sensitive data, wherein the metadata includes encryption information. A
configuration interface may be used by the client of the tenant system to define this metadata.
The metadata so that the client can configure it. Only the client is enabled to query and update
the metadata included in the MSS. However, updates to metadata may have to be scheduled by
an administrator of the host system. The administrator of the host system may need to evaluate
the effects of changes to metadata and will schedule the metadata update accordingly.
The client may upload the changed metadata to the MSS. The changes, however, may not
get committed immediately. Instead, the administrator of the host system may be notified that a
metadata update for the client has been requested.

application-specific capabilities of a computer system includes maintaining data correlating
application-specific capabilities for each application of the computer system; maintaining data
correlating user identifiers with user roles and data correlating user roles with the application-
specific capabilities; and using a security information source that accesses the data correlating
application-specific capabilities, data correlating user identifiers, and the data correlating user
roles. The security information source includes security module and/or user token.
The prior art of Ahmed (8,291,490) does not disclose or suggest, alone or in combination,
the particular combination of steps or elements as recited in the independent claim of 1, “wherein the query pre-parser is configured to: decrypt a sensitive data part of the query; generate a modified query including the decrypted sensitive data part; generate a database query using the modified query; and transmit the database query to the database; wherein the DBMS further includes a results handler configured to: receive a database query result (DB query result) from the database; determine if a part of the DB query result is associated with the sensitive data; and
if the part of the DB query result is associated with the sensitive data: encrypt the part of the DB query result; and generate a modified DB query result, wherein the modified DB query
result includes the encrypted part of the DB query result; and receive an encryption key associated with the part of the DB query result associated with the sensitive data from an encryption key management system (KMS) of the host computer system”.
The closest prior art is Zane (2005/0028134). Zane discloses generally to a system for
processing database queries, and more particularly to a method for generating high level
language or machine code to implement query execution plans. In one preferred embodiment, the
method begins by receiving a subject query, and then forming an execution plan corresponding

pieces and corresponding processes for implementing the pieces. For at least one piece in the
plan, the process then (a) generates source code using different code generation techniques as a function of expected runtime processing machine types; and then (b) compiles the generated
source code to form machine executable code for implementing the subject query. As a result,
the query executed directly as machine executable code thereby avoiding runtime interpretation
of the pieces in the execution plan.
The prior art of Zane (2005/0028134) does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 9, “generating, by the query pre-parser, a modified query including the decrypted sensitive
data part; generating, by the query pre-parser, a database query using the modified query; 
transmitting, by the query pre-parser, the database query to a database of the DBMS; and
receiving a database query result (DB query result) from the database; determining if a part of the DB query result is associated with sensitive data; and if the part of the DB query result is associated with the sensitive data: encrypting the part of the DB query result; and  generating a modified DB query result including the encrypted part of the DB query result; and receiving an encryption key associated with the part of the DB query associated with the sensitive data from an encryption key management system (KMS)”.
The closest non-patent literature of Hui (Title: Supporting Database Applications as a
Service) teaches Multi-tenant data management is a form of Software as a Service (SaaS),
whereby a third party service provider hosts databases as a service and provides its customers
with seamless mechanisms to create, store and access their databases at the host site. One of the
main problems in such a system, as we shall discuss in this paper, is scalability, namely the

degradation. A promising way to handle the scalability issue is to consolidate tuples from
different tenants into the same shared tables. However, this approach introduces two problems:
1) The shared tables are too sparse. 2) Indexing on shared tables is not effective. To resolve the
problems, we propose a multi-tenant database system called M-Store, which provides storage
and indexing services for multi-tenants. To improve the scalability of the system, we develop
two techniques in M-Store: Bitmap Interpreted Tuple (BIT) and Multi-Separated Index (MSI).
BIT is efficient in that it does not store NULLs from unused attributes in the shared tables and
MSI provides flexibility since it only indexes each tenant’s own data on frequently accessed
attributes. We extended MySQL based on our proposed design and conducted extensive
experiments. The experimental results show that our proposed approach is a promising multi-
tenancy storage and indexing scheme which can be easily integrated into existing DBMS.
The closest non-patent literature of Hui (Title: Supporting Database Applications as a
Service) does not teach or suggest alone or in combination, the particular combination of steps or elements as recited in the independent claim 16, “if the query received by the query pre-parser has the sensitive data part, the query pre-parser is configured to: decrypt the sensitive data part of the query; generate a modified query including the decrypted sensitive data part; generate a database query using the modified query; and transmit the database query to the database; and
wherein the DBMS further includes a results handler configured to: receive a database query result (DB query result) from the database; determine if a part of the DB query result is associated with the sensitive data; and if the part of the DB query result is associated with the sensitive data: encrypt the part of the DB query result; and generate a modified DB query result, wherein the modified DB query result includes the encrypted part of the DB query result”.

payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12/10/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439